Exhibit 10.3


celaneselogoa03.jpg [celaneselogoa03.jpg]


AGREEMENT AND GENERAL RELEASE
(“Agreement”)


Celanese Corporation, its’ subsidiaries and its’ affiliates (“Company” or
“Celanese”), 222 W. Las Colinas Blvd., Irving, Texas 75039 and Gjon N. Nivica,
Jr., such person’s heirs, executors, administrators, successors, and assigns
(“Executive”), agree that:


1. Last Day of Employment. The last day of employment with the Company is: March
3, 2017 (“Separation Date”). Unless otherwise expressly agreed to by the
Company, if Executive voluntarily resigns before the Separation Date, Executive
shall immediately be removed from the payroll and forfeit all rights to the
Consideration set forth in Paragraph 3 below. In order to remain on the payroll
until the aforementioned date and receive the Consideration set forth in
Paragraph 3 below, Executive shall comply with all Company policies and
procedures and perform Executive’s duties faithfully, to the best of Executive’s
ability and to the satisfaction of the Company, while devoting Executive’s full
business efforts and time to the Company and to the promotion of its business as
needed, including but not limited to: work on projects assigned to Executive and
assistance with transition duties.


2.
Early Separation Date. If Employer and Executive mutually agree on a Separation
Date earlier than that set forth above (such date referenced as the “Early
Separation Date” or “ESD”), Executive will be released from work as of the ESD.
Executive will still be eligible for the Consideration set forth in Paragraph 3
of this Agreement and General Release (“Agreement”). However, Executive agrees
to waive any additional salary payment for the balance of the time period
commencing on the date of the ESD through the Separation Date. In addition, the
bonus payment, Long Term Equity and Cash Agreements (LTI’s) and vacation payout
set forth in Paragraphs 3 (c), (d), and (f) below, respectively, will be
prorated to the ESD. For purposes of this Agreement, the last day of employment
will be either the Separation Date or the ESD, whichever is applicable.



3.
Consideration. Each separate installment under this Agreement shall be treated
as a separate payment for purposes of determining whether such payment is
subject to or exempt from compliance with the requirements of Section 409A of
the Internal Revenue Code. In consideration for signing this Agreement and
compliance with the promises made herein, the Company and Executive agree:



a.
Resignation. Executive agrees to resign from employment with the Company
effective on the Separation Date or the ESD, whichever is earlier. Executive
will sign upon the execution of this Agreement, in writing, a resignation of
employment letter as a condition of this Agreement using the format set forth at
Exhibit A. If, after the execution date of this Agreement, a mutually agreed ESD
is implemented, or any other changes occur with respect to the Separation Date
expressly contemplated herein, then Executive agrees to execute and deliver a
new, updated resignation to the Company, as applicable.



-1-

--------------------------------------------------------------------------------






b.
Separation Pay. The Company will pay an amount equal to Executive’s current
annual base salary ($540,000.00), plus a one-year target bonus ($378,000.00),
for a total payment of $918,000.00, less any lawful deductions. Such amount
shall be paid within thirty (30) days after the Separation Date or ESD, as
applicable, provided that all conditions in Paragraph 4 have been satisfied on
or before the date of payment.



c.
Pro-Rata Bonus. Executive will be eligible to receive a bonus payout for the
2016 year. The 2016 bonus payout will be based on Executive’s annual bonus
target percentage, which is 70% of Executive’s annual base salary, times a
personal modifier of 1.0, modified for actual Company 2016 performance. The 2016
bonus payout will be paid to the Executive during the 2017 calendar year, but in
no event later than March 15, 2017. In addition, Executive also will be eligible
to receive a pro-rata bonus payout for the 2017 year based on the number of days
of service completed in 2017, up to the earlier of the Separation Date or the
ESD. The bonus payout will be based on Executive’s annual bonus target
percentage, which is 70% of Executive’s annual base salary, times a personal
modifier of 1.0, modified for actual Company performance. The 2017 pro-rata
bonus payout will be paid to the Executive during the 2018 calendar year, but in
no event later than March 15, 2018.



d.
Long-Term Equity and Cash Awards (“LTI’s”). The Company will fulfill its
obligations to Executive pursuant to the terms of the signed equity award
agreements (collectively, the “Equity Awards”). The Company and Executive agree
that the total Equity Awards for which Executive is eligible are set forth at
Exhibit C, if Executive departs on the Separation Date. If Executive departs on
an earlier ESD, the Equity Awards will be prorated accordingly as set forth in
Paragraph 3.



e.
Pension, Deferred Compensation and 401(k) Plan Vesting. The Company will fulfill
its obligations according to the terms of the respective Plans.



f.
Unused Vacation. The Company will pay to Executive wages for any unused vacation
for 2017, and any approved vacation carried over from the prior year, under the
Company’s standard procedure for calculating and paying any unused vacation to
separated employees. The gross amount due to Executive, less any lawful
deductions, will be payable within thirty (30) days of the Separation Date or
ESD; subject to Executive providing the details of any vacation days utilized
during the current year through the exit interview process.



g.
Company Benefit Plans. Medical and dental coverage will continue according to
the Employee’s current medical and dental plan elections, with no premium cost
to the Employee for the earlier of (1) a period of twelve (12) months after the
earlier of the Separation Date or ESD, or (2) until the date on which Executive
becomes covered under another medical or dental plan. All other normal company
programs (e.g., life



-2-

--------------------------------------------------------------------------------




insurance, LTD, 401(k) contributions, etc.) will continue until the Separation
Date or, if earlier, the ESD.


h.
COBRA Healthcare. If Executive applies for COBRA benefits, Executive shall be
entitled to elect to continue such COBRA coverage for an additional six (6)
months, at Executive’s expense.



i.
Return of Company Property. Executive will surrender to the Company, on a
mutually agreeable date, all Company materials, including, but not limited to
Executive’s Company laptop computer, phone, credit card, calling cards, etc.
Executive will be responsible for resolving any outstanding balances on the
Company credit card.



j.
Outplacement Services. The Company will pay for Outplacement Services for twelve
(12) months, beginning seven (7) days after signing the Release and the letters
attached as Exhibits A and B.



k.
Withholding. The payments and other benefits provided under this Agreement shall
be reduced by applicable withholding taxes and other lawful deductions.



4.
No Consideration Absent Execution of this Agreement. Executive understands and
agrees that Executive would not receive the monies and/or benefits specified in
Paragraph 3 above, unless Executive signs this Agreement on the signature page
without having revoked this Agreement pursuant to Paragraph 16 below, signs the
letters at Exhibits A, B, E and F and fulfills the promises contained herein.
All such actions must be completed by Executive no later than thirty (30) days
after the Separation Date or ESD, as applicable, in order for Executive to have
a right to receive the monies and/or other benefits in Paragraph 3 above.



5.
General Release of Claims. Executive knowingly and voluntarily releases and
forever discharges, to the full extent permitted by law, in all countries,
including but not limited to the U.S., the People’s Republic of China (PRC), The
United Kingdom (U.K.). The Netherlands and The Federal Republic of Germany
(FRG), the Company, its parent corporation, affiliates, subsidiaries, divisions,
predecessors, successors and assigns and the current and former employees,
officers, directors and agents thereof (collectively referred to throughout the
remainder of this Agreement as the “Company”), of and from any and all claims,
known and unknown, asserted and unasserted, Executive has or may have against
the Company as of the date of execution of this Agreement, including, but not
limited to, any alleged violation of:



•
Title VII of the Civil Rights Act of 1964, as amended;

•
The Civil Rights Act of 1991;

•
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

•
The Employee Retirement Income Security Act of 1974, as amended;

•
The Immigration Reform and Control Act, as amended;



-3-

--------------------------------------------------------------------------------




•
The Americans with Disabilities Act of 1990, as amended;

•
The Age Discrimination in Employment Act of 1967, as amended;

•
The Workers Adjustment and Retraining Notification Act, as amended;

•
The Occupational Safety and Health Act, as amended;

•
The Sarbanes-Oxley Act of 2002;

•
The Wall Street Reform Act of 2010 (Dodd Frank);

•
The Family Medical Leave Act of 1993 (FMLA);

•
The Texas Civil Rights Act, as amended;

•
The Texas Minimum Wage Law, as amended;

•
Equal Pay Law for Texas, as amended;

•
Any other federal, state or local civil or human rights law, or any other local,
state or federal law, regulation or ordinance including but not limited to the
State of Texas; or any law, regulation or ordinance of a foreign country,
including but not limited to the Peoples Republic of China (PRC), Federal
Republic of Germany (FRG), The Netherlands and the United Kingdom (U.K.);

•
Any public policy, contract, tort, or common law;

•
The employment, labor and benefits laws and regulations in all countries in
addition to the U.S. including but not limited to the PRC, U.K. The Netherlands
and the FRG; and

•
Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.



6.
Affirmations. Executive affirms that Executive has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against the
Company in any forum or form; provided, however, that the foregoing does not
affect any right to file an administrative charge with the Equal Employment
Opportunity Commission (“EEOC”), OSHA, The National Labor Relations Board
(“NLRB”), or a charge or complaint under applicable securities laws with the
Securities and Exchange Commission (“SEC”) or any other federal, state, or
municipal agency with appropriate jurisdiction (a “Government Agency”), subject
to the restriction that if any such charge or complaint is filed, Employee
agrees not to violate the confidentiality provisions of this Agreement, except
by an order of a court having competent jurisdiction, if permitted by applicable
law, or if in connection with confidential communications with a Government
Agency or an investigation conducted by a Government Agency with appropriate
jurisdiction. Employee further agrees and covenants that should Executive or any
other person, organization, or other entity file, charge, claim, sue or cause or
permit to be filed any charge or claim with the EEOC, or any civil action, suit
or legal proceeding against the Company involving any matter occurring at any
time in the past, Executive will not seek or accept any personal relief
(including, a judgement, relief or settlement) in such charge, civil action,
suit or proceeding, unless permitted under law or regulation. This Agreement
does not limit Executive’s right to receive an award for information provided to
the SEC. Executive further affirms that Executive has reported all hours worked
as of the date of this Agreement and has been paid and/or has received all leave
(paid or unpaid), compensation, wages, bonuses, commissions, and/or benefits to
which Executive may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions and/or benefits are due to Executive,
except as provided in



-4-

--------------------------------------------------------------------------------




this Agreement. Executive furthermore affirms that Executive has no known
workplace injuries or occupational diseases.


7.
Confidentiality. Executive and the Company agree not to disclose any information
regarding the existence or substance of this Agreement, except to Executive’s
spouse, tax advisor, and an attorney with whom Executive chooses to consult
regarding Executive’s consideration of this Agreement or as permitted by
applicable law. Executive agrees and recognizes that any knowledge or
information of any type whatsoever of a confidential nature relating to the
business of the Company or any of its subsidiaries, divisions or affiliates,
including, without limitation, all types of trade secrets, client lists or
information, employee lists or information, information regarding product
development, marketing plans, management organization, operating policies or
manuals, performance results, business plans, financial records, or other
financial, commercial, business or technical information (collectively
“Confidential Information”), must be protected as confidential, not copied,
disclosed or used other than for the benefit of the Company at any time unless
and until such knowledge or information is in the public domain through no
wrongful act by Executive. Executive further agrees not to divulge to anyone
(other than the Company or any persons employed or designated by the Company),
publish or make use of any such Confidential Information without the prior
written consent of the Company, except by an order of a court having competent
jurisdiction or if in connection with confidential communications with a
Government Agency or an investigation conducted by a Government Agency with
appropriate jurisdiction.



8.
Notification of Allowable Disclosure of Trade Secret Information in the United
States. An individual may not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (a)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. Further, an individual who files a lawsuit against his or her
employer alleging retaliation for reporting a suspected violation of law, the
individual may disclose the trade secret to his or her attorney. The individual
may also use the trade secret information in the court proceeding, provided that
he or she files any document containing the trade secret under seal and does not
disclose the trade secret except pursuant to a court order.



9.
Non-competition/Non-solicitation/Non-hire. Executive acknowledges and recognizes
the highly competitive and confidential nature of the business of the Company.
The New Hire Employee Restrictive Covenant Agreement (“RCA”) and the Long-Term
Incentive Award Claw-Back Agreements (“Clawback Agreement”) listed on Exhibit D,
include, among other obligations, promises made by Executive regarding
safeguarding confidential Company information, non-competition with the Company
and the non-solicitation/no hire of current employees and contractors. Except as
modified in this Agreement, both the RCA and the Clawback Agreement remain in
full force and effect and are part of this Agreement. The Restricted Period in
the RCA is two (2) years and in the Clawback Agreement is one (1)



-5-

--------------------------------------------------------------------------------




year. In light of the additional Consideration provided in this Agreement and
the Restricted Periods contained in the RCA (2 years) and in the Clawback
Agreement (1 year), Executive agrees that, for purposes of this Agreement, the
Restricted Period shall be a total of two (2) years from the earlier of the
Separation Date or the ESD for both the non-competition and
non-solicitation/non-hire of employees.


To implement this agreement, the Company and Executive agree that:


•
Section 1.e of the Clawback Agreement shall be modified to read as follows:



e. “Restricted Period” means two (2) years from the date of Employee’s
termination of employment from Celanese for any reason.


•
Section 3 of the Clawback Agreement shall be modified to add the following, at
the beginning of subsections 3.a and 3.b:



Without the express written permission of Celanese,




10.
Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
its conflict of laws provision. In the event Executive or the Company breaches
any provision of this Agreement, Executive and the Company affirm that either
may institute an action to specifically enforce any term or provision of this
Agreement. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect.



11.
Non-admission of Wrongdoing. The parties agree that neither this Agreement nor
the furnishing of the consideration for the release contained in this Agreement
shall be deemed or construed at any time for any purpose as an admission by the
Company of any liability or unlawful conduct of any kind.



12.
Non-Disparagement. Executive agrees not to disparage, or make disparaging
remarks or send any disparaging communications concerning, the Company, its
reputation, its business, and/or its directors, officers, managers. Likewise the
Company’s senior management agrees not to disparage, or make any disparaging
remark or send any disparaging communication concerning Executive, Executive’s
reputation and/or Executive’s business.



13.
Future Cooperation after Separation Date. After the Separation Date or ESD,
Executive agrees to make reasonable efforts to assist Company including but not
limited to: responding to telephone calls, assisting with transition duties,
assisting with issues that arise after the Separation Date and assisting with
the defense or prosecution of any lawsuit or claim. This includes but is not
limited to providing deposition testimony, attending hearings and



-6-

--------------------------------------------------------------------------------




testifying on behalf of the Company. The Company will reimburse Executive for
reasonable time and expenses in connection with any future cooperation after the
Separation Date, at Executive’s current annual base pay, converted to an hourly
rate. Time and expenses can include loss of pay or using vacation time at a
future employer. The Company shall reimburse Executive within thirty (30) days
of remittance by Executive to the Company of such time and expenses incurred.


14.
Injunctive Relief. Executive agrees and acknowledges that the Company will be
irreparably harmed by any breach, or threatened breach by Executive of this
Agreement and that monetary damages would be grossly inadequate. Accordingly,
Executive agrees that in the event of a breach, or threatened breach by him of
this Agreement the Company shall be entitled to apply for immediate injunctive
or other preliminary or equitable relief, as appropriate, in addition to all
other remedies at law or equity.



15.
Review Period. Executive is hereby advised Executive has up to twenty-one (21)
calendar days, from the date Executive receives it, to review this Agreement and
to consult with an attorney prior to execution of this Agreement. Executive
agrees that any modifications, material or otherwise, made to this Agreement do
not restart or affect in any manner the original twenty-one (21) calendar day
consideration period.



16.
Revocation Period and Effective Date. If Executive signs and returns to the
Company a copy of this Agreement, Executive has a period of seven (7) days
(“Revocation Period”) following the date of such execution to revoke this
Agreement, after which time this Agreement will become effective (“Effective
Date”) if not previously revoked. In order for the revocation to be effective,
written notice must be received by the Company no later than close of business
on the seventh day after Executive signs this Agreement at which time the
Revocation Period shall expire.



17.
Supplemental Agreement and General Release. As a condition of this Agreement, if
Executive executes this Agreement before the Separation Date or ESD, as
applicable, then Executive will execute the letter set forth at Exhibit E on
Executive’s last day of employment with the Company and will execute the letter
set forth at Exhibit F no sooner than seven (7) days after Executive executes
Exhibit E.



18.
Amendment. This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.



19.
Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any prior obligation of the Company to
Executive. Executive acknowledges that Executive has not relied on any
representations, promises, or agreements of any kind made to Executive in
connection with Executive’s decision to accept this Agreement, except for those
set forth in this Agreement. Notwithstanding the foregoing, it is expressly
understood and agreed that the Equity Agreements, the RCA and the Clawback
Agreement executed by Executive shall remain in full force and effect.



-7-

--------------------------------------------------------------------------------






20.
HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS IN PARAGRAPH 3 ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE
AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST THE COMPANY. NO
CLAIMS SEEKING ENFORCEMENT OF EXECUTIVE’S RIGHTS UNDER THIS AGREEMENT ARE
WAIVED.



[Signatures appear on following page.]




-8-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the following date: January 18, 2017.


Executive
 
Celanese Corporation
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gjon N. Nivica
 
By:
/s/ Jill Rogers
 
Gjon N. Nivica, Jr.
 
 
Jill Rogers
 
 
 
 
Vice President, Human Resources



-9-

--------------------------------------------------------------------------------





Exhibit A




To: Mark C. Rohr, Chairman and Chief Executive Officer


From: Gjon N. Nivica, Jr.




Subject: Letter of Resignation


Dear Sirs:


The purpose of this letter is to confirm my resignation from Celanese. The
effective date of my departure will be March 3, 2017 (Separation Date or ESD
whichever is applicable). Effective on such date, I hereby resign from any and
all positions I may hold as a corporate officer, director, committee member or
manager of the Company and its subsidiaries and affiliates (including without
limitation any positions as an officer, committee member, employee, manager
and/or director), and from all positions held on behalf of the Company (e.g.,
external and joint venture board memberships, internal committee positions,
etc.).




Sincerely,


___________________________
Gjon N. Nivica, Jr.


Date: _________________________




-10-

--------------------------------------------------------------------------------





Exhibit B




Ms. Jill Rogers
Celanese Corporation
222 W. Las Colinas Blvd.
Suite 900 N.
Irving, TX 75039


Re:    Agreement and General Release


Dear Ms. Rogers:


On January 18, 2017, I executed an Agreement and General Release between
Celanese and me. I was advised by Celanese, in writing, to consult with an
attorney of my choosing, prior to executing the Agreement and General Release.


I have at no time revoked my acceptance or execution of that Agreement and
General Release and hereby reaffirm my acceptance of that Agreement and General
Release. Therefore, in accordance with the terms of the Agreement and General
Release, I hereby request payment of the Consideration described in Paragraph 3
of that Agreement.




Very truly yours,




____________________________
Gjon N. Nivica, Jr.




-11-

--------------------------------------------------------------------------------





Exhibit C


Equity Calculations




nivica.jpg [nivica.jpg]


-12-

--------------------------------------------------------------------------------





Exhibit D


New Hire RCA and Clawback Agreements




1.
[New Hire] Confidentiality and Non-Compete Covenants [Agreement] dated as of
March 31, 2009.



2.
Long-Term Incentive Award Claw-Back Agreement dated as of June 29, 2009
(effective as of April 22, 2009).



3.
Long-Term Incentive Award Claw-Back Agreement dated as of May 14, 2010
(effective as of April 23, 2009).





-13-

--------------------------------------------------------------------------------





Exhibit E


Supplemental Agreement and General Release






Ms. Jill Rogers
Celanese Corporation
222 W. Las Colinas Blvd.
Suite 900 N.
Irving, TX 75039


Re: Supplemental Agreement and General Release


Dear Ms. Rogers:


I hereby reaffirm and acknowledge that the Agreement and General Release
executed on January 18, 2017 also applies from the date it was executed until my
last day of employment, today, March 3, 2017.




Sincerely,




___________________
Gjon N. Nivica, Jr.




-14-

--------------------------------------------------------------------------------





Exhibit F


Supplemental Non-Revocation




Ms. Jill Rogers
Celanese Corporation
222 W. Las Colinas Blvd.
Suite 900 N.
Irving, TX 75039


Re:    Supplemental Agreement and General Release




Dear Ms. Rogers:


On January 18, 2017, I executed an Agreement and General Release between
Celanese and me. I was advised by Celanese, in writing, to consult with an
attorney of my choosing, prior to executing this Agreement and General Release.


I have at no time revoked my acceptance or execution of that Agreement and
General Release and hereby reaffirm my acceptance of that Agreement and General
Release, including Exhibit E. Therefore, in accordance with the terms of our
Agreement and General Release, I hereby request payment of the Consideration
described in Paragraph 3 pursuant to the terms of that Agreement.




Very truly yours,


________________________
Gjon N. Nivica, Jr.




-15-